Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Oct. 19, 2021, has been entered in the application. Claims 1-28 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, 15-17, 27 and 28 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.; Kwang Yang Motor Co., Ltd. (DE 10 2006 035 490 A1, cited by applicant in the IDS, hereafter Chen et al.). Chen et al. teach an electric wheel chair comprising a chassis (5) on which are arranged, opposite each other, at least one drive unit (8, 81, 82) having a drive wheel (73) and an electric drive (82), a front castor wheel (71) arranged on a front pivot arm (611, 612), a rear castor wheel (72), wherein the drive unit and the front pivot arm are pivotal in a vertical plane relative to the chassis and connected to each other via first and second coupling members (615, 63; 55, 62), each of the front and rear wheels, being castors, constituting steering wheels, the second coupling member (55, 62) being an arm secured to the chassis about respective first and second pivot axes (511, 512), the front pivot arm being supported about a third pivot axis (531) and the drive unit being pivotally supported about at least a fourth pivot axis (one or more of 617, 619), the second coupling member being at least one of a spring and damper unit (element 62 of 55, 62); the first coupling member being at least one of a spring and damper unit (element 63 of 615, 
    PNG
    media_image1.png
    345
    257
    media_image1.png
    Greyscale
63), the first and second pivot axes being on a notional line (e.g., line connecting 511, 521) extending in an inclined manner with respect to a vertical axis, and being inclined at an angle of up to 45 degrees, the rear wheel arranged on an arm (annotation “A”, see annotated section of figure 1) which is .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (cited above). To the extent that rear wheel (72) as disclosed in Chen et al. is taught to be a castor, initially the rear wheel is arranged on a pivot arm (annotation “A”, see annotated section of figure 1) which would expectedly be pivotally connected to the chassis (portion 53) via what is interpreted as being a connecting element (apparent pivot shaft, annotation “B”) between the wheel pivot arm (“A”) and chassis (53). To the extent that the reference to Chen et al., while teaching a castor wheel structure which would necessarily pivot to operate as a castor, does not explicitly call out the connecting element bearing annotation “B” as being a pivot shaft and the wheel arm “A” being a pivot arm, in that a castor wheel assembly is well known to be pivotally connected to the chassis which it supports, it would be obvious to provide the connecting element (“B”) as being a pivot such that the wheel arm (“A”) pivots, so as to allow the castor wheel to actually operate in the manner that castor wheels operate, i.e., being pivotal with respect to the chassis.

Allowable Subject Matter
Claims 3, 6-14 and 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As to the various objections and clarity rejections, applicant’s comments and amendments are noted with appreciation. Applicant continues, stating:  “Chen does not describe or suggest a wheelchair including a chassis, at least one drive unit having a drive wheel and an electric drive, a front wheel, and a rear wheel, where the drive unit and the front pivot arm are pivotably arranged in a vertical plane relative to the chassis and are connected to each other by a first coupling member and a second coupling member.” The examiner does not agree. 
Chen teaches a wheelchair including a chassis (5), at least one drive unit (8, 81, 82) having a drive wheel (73) and an electric drive (82), a front wheel (71), and a rear wheel (72), where the drive unit and the front pivot arm are pivotably arranged (drive unit and front pivot arm pivotally connected to frame, see solid vs. phantom lines, e.g., in figures 3, 4), in a vertical plane relative to the chassis (e.g., a plane having a vertical extent and passing through both the drive and the pivot arm) and are connected to each other by a first coupling member (615, 63) and a second coupling member (55, 62).” Element 615 and 63 perform a coupling function in view of connection to elements 611 and the rear of 614; element 55 and 62 perform a coupling function in view of the connections to elements 611 (through 62),  612 (via intermediate element 521) and the front of 614. To this extent, and apropos of the notably broad recitation in the claims, element 615 and 63 forms a coupling member to the breadth actually claimed; element 55 and 62 forms a coupling member to the breadth actually claimed. 
Applicant has not provided any evidence of a specific showing that the term “coupling member” as used by applicant has a special definition, or even a more specific definition than a plain and ordinary meaning. Although the claims are interpreted in light of the specification, (unclaimed) limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:


It is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Applicant’s further assertions concerning the particular attributes of element 55 are well noted, and the examiner withdraws the reference to Chen in application against claims 3, 6 and 20 as previously applied, in direct response to applicant’s comments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616